 Exhibit 10.2


 
 
FORM OF

JOINDER AND AMENDMENT TO EXCHANGE AND SUBSCRIPTION AGREEMENT
 
This JOINDER AND AMENDMENT (the “Amendment”) to the EXCHANGE AND SUBSCRIPTION
AGREEMENT, dated as of January 10, 2020 (the “Agreement”), as amended from time
to time by and among RUMBLEON, INC. (the “Company”) and
___________________________ , ___________________________ ,
and ___________________________ , (each, an “Investor”) is entered into and
shall be effective as of January 13, 2020 (the “Effective Date”), among each
Investor, ___________________________ . (the “New Investor”) and the Company
(referred individually as “Party” and collectively as “Parties”).
 
WITNESSETH:
 
WHEREAS, the Company and the Investors entered into the Agreement pursuant to
which the Investors (i) will tender their existing 6.75% Convertible Senior
Notes due 2024 (CUSIP 781386 AA5 and ISIN: US781386AA56) (the “Old Notes”) for
an amount of New Notes determined as set forth in the Agreement and (ii)
subscribed for and will purchase from the Company New Notes for cash; and
 
WHEREAS, the Company and the Investors now wish to revise and update the
Agreement as of the Effective Date to add the New Investor and amend certain
terms as set forth below;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
receipt and legal sufficiency of which is hereby acknowledged, the Parties agree
as follows:
 
1.
Definitions. Terms defined in the Agreement shall, except to the extent that the
context otherwise requires, bear the same respective meanings in this Amendment.
 
2.
Amendments. The Agreement shall be amended as follows:
 
a.
Section 5(s) shall be deleted in its entirety and replaced with the following:
 
Registration Rights of Third Parties. Except (i) pursuant to that certain
registration rights agreement, dated May 14, 2019, between the Company and JMP
Securities LLC (“JMP Securities LLC Registration Rights Agreement”), and (ii) as
has been publicly disclosed in the SEC Reports, no holders of any securities of
the Company or any rights exercisable for or convertible or exchangeable into
securities of the Company have the right to require the Company to (i) register
the sale or resale of any such securities of the Company under the Securities
Act (other than pursuant to the Registration Rights Agreement), (ii) include any
such securities in a registration statement to be filed by the Company
(including any registration statement required to be filed pursuant to the
Registration Rights Agreement, other than the holders of the New Notes) or (iii)
register the resale of any securities of the Company held by such persons, or
that such persons may acquire upon the exercise or conversion of any other
securities of the Company or pursuant to the prospectus as part of the
Concurrent Common Stock Offering. Company hereby represents and warrants that
any rights under the JMP Securities LLC Registration Rights Agreement are not in
conflict or inconsistent with any registration rights granted to holders of the
New Notes.
 
 

 
 
b.
Section 6(u) shall be deleted in its entirety and replaced with the following:
 
The operations of the Investor have been conducted in material compliance with
the rules and regulations administered or conducted by the U.S. Department of
Treasury Office of Foreign Assets Control (“OFAC”) applicable to the Investor.
The Investor, or its delegates have performed due diligence necessary to
reasonably determine that its (or, where applicable, the Accounts’) investors
are not named on the lists of denied parties or blocked persons administered by
OFAC, resident in or organized under the laws of a country that is the subject
of comprehensive economic sanctions and embargoes administered or conducted by
OFAC (“Sanctions”), or otherwise the subject of Sanctions.
 
c.
Section 8 shall be deleted in its entirety and replaced with the following:
 
Covenant and Acknowledgment of the Company. At or prior to 9:00 a.m., New York
City time, on the first business day after the date hereof, the Company shall
issue a press release or file with the Commission a Current Report on Form 8-K
announcing the New Notes Offering and disclosing all material terms of the
transaction contemplated by this Agreement as well as any material non-public
information, which press release the Company acknowledges and agrees will
disclose all confidential information communicated by or on behalf of the
Company to the Investor in connection with the New Notes Offering and any
transaction contemplated by this Agreement. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Investor, any of its
Accounts, or their respective affiliates and investment advisors, or include the
name of the Investor, any of its Accounts, or their respective affiliates and
investment advisors in any press release or in any filing with the Commission or
any regulatory agency or trading market, without the prior written consent of
the Investor, except (i) as required by the federal securities laws in
connection with the transaction contemplated hereby, and (ii) to the extent such
disclosure is required by law, at the request of the Staff of the Commission,
any representative of Nasdaq or any other regulatory agency, in which case the
Company shall, to the extent practicable, provide the Investor with prior
written notice of such disclosure.
 
d.
Exhibit A of the Agreement shall be deleted in its entirety and replaced with
Exhibit A attached hereto.
 
e.
Exhibit B of the Agreement shall be deleted in its entirety and replaced with
Exhibit B attached hereto.
 
f.
Except as expressly provided herein, no other changes or modifications to the
Agreement are intended or implied, and in all other respects the Agreement is
hereby specifically ratified, restated and reaffirmed by the Parties.
 
3.
Representations. Each party represents to the other parties that all
representations contained in the Agreement are true and accurate as of the date
of this Amendment, and that such representations are deemed to be given or
repeated by each Party, as the case may be, on the date of this Amendment.
 
4.
Integration/Effect of Amendment. This Amendment and any instrument and
agreements delivered pursuant hereto constitute the entire agreement of the
Parties with respect to the subject matter hereof and thereof, and supersede all
prior oral and written communications with respect to the subject matter hereof
and thereof. To the extent that any provision of the Agreement is inconsistent
with the provisions of this Amendment, the provisions of this Amendment shall
control.
 
5.
Governing Law. This Amendment shall be construed in accordance with and governed
by the laws of the State of New York excluding any principles of conflicts of
law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
 
6.
Counterparts. This Amendment may be executed in any number of counterparts and
any such counterpart shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.
 
 

 
 
[Remainder of this page intentionally left blank; signature page to follow]

 
IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the date set forth above.
 
 
 
___________________________
By:

 
 
 
 
 


By:  


 
 
 


 
 
 


 

 
 
RUMBLEON, INC.  
 
 
 
 
 


By:  


 
 
 


 
 
 


 

 
 
___________________________
By:

 
 
 
 
 


By:  


 
 
 


 
 
 


 
 
 
 
 
 
By:    


 
 
 


 
 
 


 

 
 
___________________________
 
 
 
 
 


By:  


 
 
 


 
 
 

 

 

 
 
___________________________
 
 
 
 
 


By:  


 
 
 


 
 
 

 


 

 
___________________________
 
 
 
 
 


By:  


 
 
 


 
 
 

 

 
 

 
 
EXHIBIT A
 
 
The Exchange Ratio: 1.0
 
 
 
 
 
 



 

 
EXHIBIT B
 
 
 
 


